UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-8011


JAMES C. AUSTIN,

                Plaintiff - Appellant,

          v.

FREDERICK SCHILLING, Director for Health Virginia Dept. of
Corrections; DR. HAPPY SMITH; DR. BENNY MULLENS; ELLEN
DAVIS, Registered Nurse, Marion Treatment Facility; VICKKI
PARSONS PHIPPS, Registered (Head) Nurse, Red Onion State
Prison,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:15-cv-00503-MFU-RSB)


Submitted:   March 29, 2016                 Decided:   April 1, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James C. Austin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James     C.    Austin    appeals      the        district    court’s        order

dismissing     without   prejudice       his      42     U.S.C.    § 1983      (2012)

complaint. ∗     On appeal, we confine our review to the issues

raised   in    the   Appellant’s   brief.          See     4th    Cir.    R.   34(b).

Because Austin’s informal brief does not challenge the basis for

the district court’s disposition, Austin has forfeited appellate

review   of    the   court’s   order.          Accordingly,        we    affirm    the

district   court’s     judgment.     We     dispense        with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




     ∗ We conclude that the district court’s order is final and
appealable.   See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619, 623-24, 629-30 (4th Cir. 2015).



                                        2